Citation Nr: 1001431	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-06 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected residuals of a fracture of the 
right great toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June and August 2005 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The matter has since been moved 
under the jurisdiction of the RO in St. Petersburg, Florida.

The Board notes that in the June 2005 rating action, service 
connection was established for residuals of a fracture of the 
left great toe, for which an initial noncompensable 
evaluation was assigned effective from December 2004.  
Subsequently, an initial 10 percent evaluation was granted in 
a February 2006 rating decision, and the effective date was 
corrected and established as February 2005.  This information 
is provided for clarification purposes; since as will be 
addressed herein, that claim was withdrawn from appellate 
consideration in July 2008.  

In July 2008, following withdraw of the appeal for an initial 
rating in excess of 10 percent for a right great toe 
disorder; the Veteran requested reopening of the claim based 
on increased severity of this condition, described as causing 
a limp.  It is not clear whether the Veteran is filing an 
increased rating claim for the right toe disorder or a 
secondary service claim for manifestations related to the 
right toe disorder; this matter is referred to the RO for 
clarification and action as appropriate.  

The claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

In July 2008, prior to the promulgation of a decision, the 
Veteran withdrew his appeal pertaining to the claim of 
entitlement to an initial evaluation in excess of 10 percent 
for service-connected residuals of a fracture of the right 
great toe.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding 
the claim of entitlement to an initial evaluation in excess 
of 10 percent for service-connected residuals of a fracture 
of the right great toe have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

The file contains statements from both the Veteran and his 
representative dated in July 2008 withdrawing the appeal of 
the claim of entitlement to an initial evaluation in excess 
of 10 percent for service-connected residuals of a fracture 
of the right great toe.  No allegations of errors of fact or 
law, therefore, remain for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
this appeal, and it is dismissed.




ORDER

The appeal concerning the claim of entitlement to an initial 
evaluation in excess of 10 percent for service-connected 
residuals of a fracture of the right great toe is dismissed.


REMAND

The substantive appeal form received in February 2006 
reflects that the Veteran requested a Board hearing.  In 
December 2006, the Veteran clarified that he wanted a video 
conference hearing.  In July 2009, the Veteran provided an 
updated/current mailing address and indicated that he was a 
permanent resident of Florida; requesting that the 
videoconference hearing be scheduled in Florida.  In October 
2009, VA issued correspondence to the Veteran advising him of 
a videoconference hearing scheduled for early November 2009 
at the RO in St. Petersburg, Florida.  The Veteran did not 
appear for that hearing.  

Recently, received for the file was a statement from the 
Veteran, stamped as received by the RO in October 2009, prior 
to the scheduled Board hearing.  In that statement, the 
Veteran indicated that he had been notified of a Board 
hearing scheduled for November 2009, and requested that the 
hearing be postponed until after January 1, 2010, due to 
financial hardship and physical disability.  The Board 
concludes that the Veteran's request for postponement is 
reasonable and should be accommodated.   As such, a 
rescheduled hearing will be requested herein.  

The Board notes that the November 2009 hearing which was 
scheduled for the Veteran was a videoconference hearing; 
however, his October 2009 request for a rescheduled hearing 
references a travel Board hearing.  Essentially, it is 
unclear whether the Veteran wishes to attend a hearing  in-
person or via videoconferencing before a Veterans Law Judge 
of the Board  To avoid confusion, the Board will also request 
that clarification of the type of hearing requested be 
sought; as both types of hearings are scheduled by the RO, a 
remand of this matter is necessary.  See 38 C.F.R. §§ 20.700, 
20.704(a).

Accordingly, the case is REMANDED for the following action:

After the RO ascertains the nature of the 
hearing the Veteran wishes to attend 
(videoconference or travel Board), he 
should be scheduled, in accordance with 
appropriate procedures, for a 
videoconference hearing before a Veterans 
Law Judge, or a travel Board hearing, as 
appropriate.  38 U.S.C.A. § 7107 (West 
2002).  A copy of the notice to the 
Veteran of the scheduling of the hearing 
should be placed in the record, keeping in 
mind the 30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2009).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


